DETAILED ACTION
Status of Claims: Claims 1-4, 6-11, 13-17, and 19-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “performing blind detection for the PDCCH in a common search space preliminarily”; however, there is no support for this limitation in the originally filed specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-17, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20120190395 A1) in view of Kuchibhotla et al. (US 20170223687 A1) and Furuskog et al. (US 20180191454 A1).
Regarding claim 1, Pan et al. disclose a communication method for blind detection, comprising: receiving, by a terminal device, configuration information from a network device (paragraph [0010]; CC set is allocated to the UE via specific signaling); determining, by the terminal device based on the configuration information, N blind detection occasions in a subframe, and wherein N is a positive integer (paragraph [0060]; user equipment is allocated with a number of component carriers in a component carrier set per subframe) (paragraph [0063]; when N=2 CCs, there are 88 blind detections in a subframe for two monitoring component carriers) (paragraphs [0010] [0013]; when there are 5 carriers in a CC set for a subframe, UE can perform a total number of 44 (per carrier) * 5=220 blind detections for the subframe); and performing, by the terminal device, blind detection for a physical downlink control channel (PDCCH) in a plurality of search spaces based on search space types in an ith blind detection occasion of the N blind detection occasions (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level), wherein the search space types comprise a common search space or a user-specific search space, wherein i is a positive integer, and wherein 1≤i≤N (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level) (paragraph [0011]; UE performs blind detection over each carrier of the subframe); wherein a total number of blind detections for the PDCCH performed by the terminal device within the subframe is less than or equal to a maximum number of blind detection in the subframe (paragraph [0021]; the UE performs PDCCH blind detections for the component carrier set for a number of times which does not exceed the largest number of blind detections for the subframe). However, Pan et al. may not explicitly suggest the subframe as time unit (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain); Kuchibhotla et al. also disclose performing, by the terminal device, blind detection for a physical downlink control channel (PDCCH) in a plurality of search spaces based on search space types in an ith blind detection occasion of the N blind detection occasions, wherein the search space types comprise a common search space or a user-specific search space (paragraph [0049]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al.’s method/system where the subframe as time unit comprises one or more symbols suggested by Kuchibhotla et al. The motivation would have been to provide a frame structure with other features to support new use cases and expand the application of LTE and other wireless communications to a wider set of scenarios (paragraph [0041]). However, Pan et al. and Kuchibhotla et al. may not explicitly suggest performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types. Furuskog et al. from a same or similar field of endeavor suggest performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types; wherein the search space types comprise a common search space or a user-specific search space (paragraphs [0006-0008] [0082]; UE monitors control channel by blindly decoding in a plurality of search spaces that include common search space and UE specific/dedicated search space. The search spaces are decoded in a priority order, search of higher priority is assigned to earlier time resources and search space of lower priority is mapped to a later time resources). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Kuchibhotla et al.’s method/system the step of performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types; wherein the search space types comprise a common search space or a user-specific search space as suggested by Furuskog et al. The motivation to decode control channel based on priorities of search space types would have been to convey latency critical control information first to improve performance of the network (paragraphs [0041-0042]).
Regarding claim 2, Pan et al. further suggest determining a number of blind detections in each blind detection occasion of the N blind detection occasions based on the configuration information (paragraph [0086]; the number of PDCCH blind detections is determined and performed by the UE) (paragraph [0011]; the number may be 44 of blind detections over each carrier).  
Regarding claim 3, Pan et al. further suggest wherein performing the blind detection for the PDCCH in the ith blind detection occasion is based on one or more of the following: configuration information for a control resource set; a format of downlink control information; an aggregation level corresponding to the downlink control information; or serial numbers of start control channel elements of a plurality of (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]). 
Regarding claim 4, Kuchibhotla et al. further suggest wherein the blind detection for the PDCCH is based on the configuration information for the control resource set, and the control resource set does not span two slots (paragraph [0045]; the subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level. The set of resources for a user equipment can contain one or more resource subsets where each resource subset can include one or more CCEs corresponding to the aggregation level and the resource subset can correspond to a candidate downlink control channel also called a physical downlink control channel (PDCCH) candidate. Twelve consecutive resource elements for a duration of a slot can be grouped to form resource blocks (RBs). A resource block can span a slot or 7 OFDM symbols for a normal cyclic prefix length such that two RBs (or a single RB pair) span the subframe).  
Regarding claim 7, Pan et al. further suggest wherein the maximum number of blind detection in the subframe is predefined (paragraph [0024] [0051]; largest number of blind detections per subframe supported (defined for the UE) by the UE is a preset/fixed value).  
Regarding claim 8 Pan et al. disclose a communication apparatus, comprising: a memory, configured to store computer executable program codes; and a processor, (paragraph [0010]; CC set is allocated to the UE via specific signaling); determining, based on the configuration information, N blind detection occasions in a subframe, and wherein N is a positive integer(paragraph [0060]; user equipment is allocated with a number of component carriers in a component carrier set per subframe) (paragraph [0063]; when N=2 CCs, there are 88 blind detections in a subframe for two monitoring component carriers) (paragraphs [0010] [0013]; when there are 5 carriers in a CC set for a subframe, UE can perform a total number of 44 (per carrier) * 5=220 blind detections for the subframe); and performing, by the terminal device, blind detection for a physical downlink control channel (PDCCH) in a plurality of search spaces based on search space types in an ith blind detection occasion of the N blind detection occasions (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level), wherein the search space types comprise a common search space or a user-specific search space, wherein i is a positive integer, and wherein 1≤i≤N (paragraph [0011]; UE performs blind detection over each carrier of the subframe); wherein a total number of blind detections for the PDCCH performed by the communication apparatus within the subframe is less than or equal to a maximum number of blind detections for the subframe (paragraph [0021]; the UE performs PDCCH blind detections for the component carrier set for a number of times which does not exceed the largest number of blind detections for the subframe). However, Pan et al. may not explicitly suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols. Kuchibhotla et al. from the same or similar field of endeavor suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain); Kuchibhotla et al. also disclose performing, by the terminal device, blind detection for a physical downlink control channel (PDCCH) in a plurality of search spaces based on search space types in an ith blind detection occasion of the N blind detection occasions, wherein the search space types comprise a common search space or a user-specific search space (paragraph [0049]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al.’s method/system where the subframe as time unit comprises one or more symbols suggested by Kuchibhotla et al. The motivation would have been to provide a frame structure with other features to support new use cases and expand the application of LTE and other wireless communications to a wider set of scenarios (paragraph [0041]). However, Pan et al. and Kuchibhotla et al. may not explicitly suggest performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types. Furuskog et al. from a same or similar field of endeavor suggest performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types; wherein the search space types comprise a (paragraphs [0006-0008] [0082]; UE monitors control channel by blindly decoding in a plurality of search spaces that include common search space and UE specific/dedicated search space. The search spaces are decoded in a priority order, search of higher priority is assigned to earlier time resources and search space of lower priority is mapped to a later time resources). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Kuchibhotla et al.’s method/system the step of performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types; wherein the search space types comprise a common search space or a user-specific search space as suggested by Furuskog et al. The motivation to decode control channel based on priorities of search space types would have been to convey latency critical control information first to improve performance of the network (paragraphs [0041-0042]).
Regarding claim 9, Pan et al. further suggest determining a number of blind detections in each blind detection occasion of the N 4685558436US11 blind detection occasions based on the configuration information (paragraph [0086]; the number of PDCCH blind detections is determined and performed by the UE) (paragraph [0011]; the number may be 44 of blind detections over each carrier).  
Regarding claim 10, Pan et al. further suggest wherein performing blind detection for the PDCCH in the ith blind detection occasion based on one or more of the following: configuration information for a control resource set; a format of downlink (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]).  
Regarding claim 11, Kuchibhotla et al. further suggest wherein the blind detection for the PDCCH in the ith blind detection occasion is based on the configuration information for the control resource set, and the control resource set does not span two slots (paragraph [0045]; the subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level. The set of resources for a user equipment can contain one or more resource subsets where each resource subset can include one or more CCEs corresponding to the aggregation level and the resource subset can correspond to a candidate downlink control channel also called a physical downlink control channel (PDCCH) candidate. Twelve consecutive resource elements for a duration of a slot can be grouped to form resource blocks (RBs). A resource block can span a slot or 7 OFDM symbols for a normal cyclic prefix length such that two RBs (or a single RB pair) span the subframe).  
  Regarding claim 14, Pan et al. further suggest wherein the maximum number of blind detection in the time unit is predefined (paragraph [0024] [0051]; largest number of blind detections per subframe supported (defined for the UE) by the UE is a preset/fixed value).  
Regarding claim 15, Pan et al. disclose a communication apparatus, comprising: a memory, configured to store computer executable program codes; and 4785558436US11a processor configured to execute the program codes; wherein the processor is configured to execute the program codes to facilitate the following being performed by the communication apparatus: sending configuration information to a terminal device (paragraph [0010]; CC set is allocated to the UE via specific signaling), wherein the configuration information indicates a number N of blind detection occasions in a subframe, and number of blind detections in each of the N blind detection occasions that the terminal device can perform, wherein N is a positive integer (paragraph [0060]; user equipment is allocated with a number of component carriers in a component carrier set per subframe) (paragraph [0063]; when N=2 CCs, there are 88 blind detections in a subframe for two monitoring component carriers) (paragraphs [0010] [0013]; when there are 5 carriers in a CC set for a subframe, UE can perform a total number of 44 (per carrier) * 5=220 blind detections for the subframe); selecting an available search space based on search space types in an ith blind detection occasion of the N blind detection occasions, wherein the search space types comprise a common search space type and a user equipment (UE)-specific search space type, wherein i is a positive integer, and wherein 1<i<N (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level); and sending at least one physical downlink control channel (PDCCH) in a search space in the ith blind detection occasion of the N blind detection occasions, wherein i is a positive integer, and 1≤i≤N (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0021]; the UE performs PDCCH blind detections (PDCCH sent in search space) for the component carrier set for a number of times for the subframe). However, Pan et al. may not explicitly suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols. Kuchibhotla et al. from the same or similar field of endeavor suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al.’s method/system where the subframe as time unit comprises one or more symbols suggested by Kuchibhotla et al. The motivation would have been to provide a frame structure with other features to support new use cases and expand the application of LTE and other wireless communications to a wider set of scenarios (paragraph [0041]). However, Pan et al. may not explicitly suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols. Kuchibhotla et al. from the same or similar field of endeavor suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain); Kuchibhotla et al. also disclose selecting an available search space based on search space types in an ith blind (paragraphs [0006-0008] [0082]; UE monitors control channel by blindly decoding in a plurality of search spaces (search space for transmitting the control channel) that include common search space and UE specific/dedicated search space. The search spaces are decoded in a priority order, search of higher priority is assigned to earlier time resources and search space of lower priority is mapped to a later time resources). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Kuchibhotla et al.’s method/system the step of selecting a search space for PDCCH transmission based on priorities of search space types; wherein the search space types comprise a common search space or a user-specific search space as suggested by 
Regarding claim 16, Pan et al. further suggest wherein sending the at least one PDCCH in the search space based on one or more of the following: configuration information for a control resource set, a format of downlink control information, an aggregation level corresponding to the downlink control information, or serial numbers of start control channel elements of a plurality of candidate PDCCHs at a same aggregation level (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]).  
Regarding claim 17, Kuchibhotla et al. further suggest wherein the control resource set does not span two slots (paragraph [0045]; the subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level. The set of resources for a user equipment can contain one or more resource subsets where each resource subset can include one or more CCEs corresponding to the aggregation level and the resource subset can correspond to a candidate downlink control channel also called a physical downlink control channel (PDCCH) candidate. Twelve consecutive resource elements for a duration of a slot can be grouped to form resource blocks (RBs). A resource block can span a slot or 7 OFDM symbols for a normal cyclic prefix length such that two RBs (or a single RB pair) span the subframe).  
Regarding claim 20, Pan et al. further suggest wherein sending first information to the terminal device, wherein the first information comprises at least one of the following: configuration information for a control resource set, a search space type, a format of downlink control information, an aggregation level corresponding to the downlink control information, or serial numbers of start control channel elements of a plurality of candidate PDCCHs at a same aggregation level (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]).
Regarding claim 22, Pan et al. further suggest sending, by the terminal device, the maximum number of blind detections for the time unit to the network device (paragraph [0075]; the UE reports the largest number of blind detections per subframe supported by the UE to the base station).
Regarding claim 23, Pan et al. further suggest wherein the processor is further configured to execute the program codes to facilitate the following being performed by the communication apparatus: sending the maximum number of blind detections for the time unit to the network device (paragraph [0075]; the UE reports the largest number of blind detections per subframe supported by the UE to the base station).
Claims 6, 13, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20120190395 A1) in view of Kuchibhotla et al. (US 20170223687 A1) and Furuskog et al. (US 20180191454 A1), and further in view of Sun et al. (US 20190037577 A1).
Regarding claim 6, Pan et al., Kuchibhotla et al., and Furuskog et al. disclose all the subject matter of the claimed invention as recited in claim 1 without explicitly suggest wherein a priority of the common search space type is higher than a priority of the user-specific search space type. However, Sun et al. from the same or similar field of endeavor suggest wherein a priority of the common search space is higher than a priority of the user-specific search space (paragraph [0078]; control channel resources in common search space are given higher priority than those in UE-specific search space). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al., Kuchibhotla et al., and Furuskog et al.’s method/system where a priority of the common search space is higher than a priority of the user-specific search space suggested by Sun et al. The motivation would have been to provide a predefined rule for decoding candidate selection based on the priority of the resources in corresponding search space to enhance network performance for critical control data transmission.
Regarding claim 13, Pan et al., Kuchibhotla et al., and Furuskog et al. disclose all the subject matter of the claimed invention as recited in claim 8 without explicitly suggest wherein a priority of the common search space type is higher than a priority of the user-specific search space type. However, Sun et al. from the same or similar field of endeavor suggest wherein a priority of the common search space is higher than a priority of the user-specific search space (paragraph [0078]; control channel resources in common search space are given higher priority than those in UE-specific search space). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in 
Regarding claim 19, Pan et al., Kuchibhotla et al., and Furuskog et al. disclose all the subject matter of the claimed invention as recited in claim 15 without explicitly suggest wherein a priority of the common search space type is higher than a priority of the user-specific search space type. However, Sun et al. from the same or similar field of endeavor suggest wherein a priority of the common search space is higher than a priority of the user-specific search space (paragraph [0078]; control channel resources in common search space are given higher priority than those in UE-specific search space). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al., Kuchibhotla et al., and Furuskog et al.’s method/system where a priority of the common search space is higher than a priority of the user-specific search space suggested by Sun et al. The motivation would have been to provide a predefined rule for decoding candidate selection based on the priority of the resources in corresponding search space to enhance network performance for critical control data transmission.
Regarding claim 21, Sun et al. further suggest wherein performing blind detection for the PDCCH comprises: performing blind detection for the PDCCH in a common search space preliminarily (paragraph [0080]; decoding PDCCH in common search space before decoding PDCCH in UE specific space because common control resource may use for initial access procedure (paragraph [0078])).
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 12/20/2021, with respect to the rejection(s) of previous pending claim(s) 5, 12, and 18 regarding the provisional applications of Chandrasekhar have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476